Title: To George Washington from Colonel Donald Campbell, 26 July 1775
From: Campbell, Donald
To: Washington, George



Sir
New York 26 July 1775:

After congratulating You on your safe Arrival at Camp & remaining undisturbed by the Ministerial Army I embrace this Opportunity to Acquaint you that I have the Honor of being Unanimously Appointed by the Honorable Continental Congress to be Deputy Quarter Master General with the Rank of a Colonel in the Army of the United Colonies, and have been directed to Attend General Schuyler to the Northward at present. Yet my most sincear Wish to be with the Main Body & Your Excellency, where more favourable Opportunitys of exerting past Experience in service & Testifying my Zeal for the Cause in a higher Degree from the Want of Officers there, as is Said, that I flatter myself with the Hope, if it remains in your Breast to Honor & Gratify Me. I am the more imboldened to be this brief by being told by Messrs Hancock & Adams & Secretary Thomson, After I had been appointed Deputy Quarter Master Genl (which at first I understood to be Quarter Master General, to General Schuyler) I requested Rank as Brigadier General by reason of the Persons Appointed Colonels here (under whome Many of the Gentlemen of the Congress Acknowledged I ought not to Serve & Lamented that my Disposition for Service had not been known to them Earlier). They then Annexed the Rank

of a Colonel in the Army, & that if your Excellencey or General Schuyler Approved of the Additional Rank They would have no Objection to it as Deputy from the Circumstance of remaining in the province with our Regiment.
And I was further informed that what was then Offered was inferior to what the Gentlemen of the Congress would gladly appoint me to had I sooner applyed to them (which arose from a Rispect for this Province & desire of Serving it & not from the want of an Early & Glowing Zeal to serve my Country) and that if the Gentleman proposed as Quarter Master General (to me unknown) Should not meet with your full Approbation as he is not yet Commissioned the road was paved for me to Succeed to that & the Additional rank. this & Leading me to the Ambition of my Soul to serve under your Eye & Command, & my small Share of Service Since 1756 may not be unacceptable from the present Cituation of the Forces: Therefore Dear Sir If you think the Service of the Country Cannot be injured by your Friendly Recommendation to permitt me the Honor of being in the Above Station near your Person in the Day of real Service You will Lay me under the most Lasting ties of Obligation Gratitude & Love & bind me in the Same to the Honorable Members of the Congress in Addition to their friendly Attention in their Late Appointment and Kind Disposition for my further Promotion from a Conviction of the Base Treatment Sustained by my Family by the breach of the Public Faith of this Province which Ruined them.
I shall on Friday next proceed to Albany where General Schuyler is & doubt not his Supporting my Sanguine Expectations from the Congress as well as General Lee to whome I also write.
I shall be happy if it may be Convenient to honor me with a Line & Believe me to be with much Sincearity & fervent Prayers for your happiness, & Long being in the highest Esteem of your Country with felicity Dear Sir Your Most Obedt & Most Humble Servt

Donald Campbell

